Citation Nr: 9914876	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  94-25 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran, who died in January 1987, served on active duty 
from October 1941 to October 1947, and from December 1947 to 
November 1949.

Service connection for the cause of the veteran's death was 
originally denied by final rating decision in April 1987.  
Following receipt of revised dosimetry data from the Defense 
Nuclear Agency (DNA), the claim was again denied by final 
rating decision in October 1991.  In June 1992, the appellant 
was informed that she was eligible for readjudication of her 
claim pursuant to a judgment entered in the "NARS" class 
action lawsuit.  She requested readjudication, and in January 
1993 the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied her claim.  As 
reflected in the Statement of the Case of April 1994, the 
record was reviewed de novo by the RO.  Her attorney was 
informed in November 1994 that VA would take no further 
action pursuant to NARS.  The Board remanded this case in 
June 1996.

By decision dated in April 1998, the Board denied the 
appellant's claim of service connection for the cause of the 
veteran's death, to include the issue of whether the 
veteran's lung cancer stemmed from his in- service exposure 
to ionizing radiation.  On August 24, 1998, the United States 
Court of Appeals for Veterans Claims (the Court) vacated the 
Board's decision, and granted a joint remand for 
consideration and discussion of its then recent decision in 
Hilkert v. West, 11 Vet. App. 284 (1998).  [redacted].  The joint motion to 
remand specifically requested the Board to readjudicate the 
claim with specific reference to the factors listed in 
38 C.F.R. § 3.311(e) in its written statement of the reasons 
and basis for its findings and conclusions.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained.

2.  The veteran died on January [redacted], 1987, of respiratory 
arrest due to metastatic carcinoma due to or as a consequence 
of carcinoma of the lung.  Cardiomyopathy with congestive 
heart failure was identified as a contributing cause of 
death.

3.  The veteran was exposed to ionizing radiation during his 
participation in Operation CROSSROADS in 1946.

5.  A scientific dose reconstruction by the DNA indicated 
that the veteran was exposed to an estimated dose of 0.821 
rem gamma, with an upper bound of 1.143 rem gamma and a lower 
bound of 0.659 rem gamma.  Dosimetry data revealed a recorded 
dose of 0.550 rem gamma.  His total probable radiation dose 
exposure was 1.371 rem gamma.  He had virtually no potential 
for exposure to neutron radiation.  His internal radiation 
exposure potential was less than 0.150 rem (fifty year) 
committed dose equivalent to the lung.

6.  The VA Chief Public Health and Environmental Hazards 
Officer opined in December 1996 that it was unlikely that the 
veteran's lung cancer was caused by exposure to ionizing 
radiation in service.

7.  Lung cancer and heart disease were first shown many years 
after service and were not caused by the veteran's exposure 
to ionizing radiation in service.



CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in service, aggravated by 
service, or manifested to a degree of 10 percent within one 
year from service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 
(1998).

2.  A service-connected disability did not cause, or 
contribute substantially or materially, to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107, (West 1991); 38 C.F.R. 
§§ 3.102, 3.307, 3.309, 3.311, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, she has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, the evidence is sufficient to decide 
the case.  The Board accordingly finds the duty to assist 
her, mandated by 38 U.S.C.A. § 5107, has been satisfied.

The appellant contends that the veteran's death was the 
result of exposure to radiation in service.  The veteran died 
on January [redacted], 1987.  The immediate cause of his death, as 
noted on his Death Certificate, was respiratory arrest due to 
metastatic carcinoma which was due to or a consequence of 
carcinoma of the lung.  Cardiomyopathy with congestive heart 
failure was identified as a contributing cause of death, but 
unrelated to the carcinoma.  The interval between the onset 
of carcinoma and death was 2 years.  During his lifetime, he 
was not service connected for any disability.

The veteran's service medical records are negative for heart 
disease or lung cancer.  During service, he was a participant 
in Operation CROSSROADS.

Post-service medical records from Orlando Regional Medical 
Center, Inc. show that in 1980, x-ray examination revealed a 
spot on the veteran's right lung which was thought to be 
benign.  In December 1983, he was treated for syncope due to 
cardiac rhythm disturbance diagnosed as ventricular 
tachycardia.  In February of 1985, he developed a productive 
cough with some blood.  X-ray examination revealed a large 
right hilar mass and bronchoscopy revealed a tumor arising 
from the right mainstream bronchus extending to the carina.  
He underwent radiation therapy over the next two years.  
Eventually, he developed skeletal and intrapulmonary 
metastasis which led to his death in January 1987.  The 
terminal hospital report reflects that the final diagnoses 
were respiratory failure due to carcinoma of the lung, 
pleural effusion, cancer of the lung with skeletal 
metastasis, dehydration and cachexia.

Research by DNA confirmed the veteran's presence at Operation 
CROSSROADS in 1946.  He served aboard the U.S.S. Rockingham, 
U.S.S. George Clymer and the U.S.S. Pensacola as a Water 
Tender First Class.  His duties included working in the 
boiler room.  Departmental histories of the U.S.S. Rockingham 
and U.S.S. George Clymer showed that the crews of both of 
these ships observed Tests Able and Baker from distances 
ranging from 16- 21 miles.  At one point, each ship was 
temporarily listed as "radiologically suspect," but was 
eventually given operational radiological clearance.  As for 
the U.S.S. Pensacola, this ship had been a target ship 
located 710 yards away from Test Able ground zero and had 
been radiologically contaminated.  During Operation 
CROSSROADS, approximately 99.9% of all recorded radiation 
exposures ranged from zero to .5 rem gamma. 

The latest calculations by DNA of the veteran's total 
radiation exposure are found in a letter from DNA dated in 
November 1990.  DNA had once again revised its calculations 
of the veteran's total radiation exposure.  Search of 
dosimetry data revealed a recorded dose of 0.550 rem gamma.  
Scientific dose reconstruction indicated that he would have 
received a probable dose of 0.821 rem gamma, with an upper 
bound of 1.143 rem gamma and a lower bound of 0.659 rem 
gamma.  His total probable radiation dose exposure was 
estimated as 1.371 rem gamma.  It was estimated that he had 
virtually no potential for exposure to neutron radiation.  
Internal radiation exposure was less than 0.150 rem (fifty- 
year) committed dose equivalent to the lung.

In November 1996, VA Director of Compensation and Pension 
Service forwarded the revised DNA dosimetry data to the Under 
Secretary for Health for an opinion as to "whether it is 
likely, unlikely, or approximately as likely as not that the 
veteran's lung cancer resulted from exposure to ionizing 
radiation in service."

In response to the VA Under Secretary for Benefits' request, 
the veteran's claim folder was reviewed by the VA Chief of 
Public Health and Environmental Hazards Officer.  The 
resultant report, dated in December 1996, calculated that 
exposure to 30.16 rads or less at age 22 in a known, regular 
smoker provided a 99% credibility that there was no 
reasonable possibility that it was least as likely as not 
that the veteran's lung cancer was related to exposure to 
ionizing radiation.  CIRRPC Science Panel Report Number 6, 
1988, page 29, was cited as the basis of the opinion.  It was 
noted that, according to Information in Health Effects of 
Exposure to Low Levels of Ionizing Radiation (BEIR V), 1990, 
pages 267 to 278, the above cited estimate would be modified 
somewhat but would not lower the calculated exposure to a 
much lower level, and would not invalidate the carcinogenic 
effects of smoking.  In summary, it was stated that it was 
unlikely that the veteran's lung cancer could be attributed 
to exposure to radiation in service.

By letter dated December1996, VA Director of Compensation and 
Pension Service stated that, after review of the report 
issued by the VA Chief of Public Health and Environmental 
Hazards Officer, there appeared to be no reasonable 
possibility that the veteran's disability was the result of 
radiation exposure.

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 1997); 38 C.F.R. § 3.312 (1998). 

Service connection based upon exposure to radiation can be 
awarded on three different legal bases.  First, there are 15 
types of cancer which are presumptively service connected 
under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Even 
though the veteran was a participant in a radiation risk 
activity, lung cancer is not one of the listed diseases 
entitled to presumptive service connection.  Thus, the 
veteran's lung cancer is deemed not to be related to exposure 
to radiation under 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).

Although lung cancer is a radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2)(i)(iv), the VA Chief of Public Health and 
Environmental Hazards Officer has concluded, based upon a 
review of DNA's estimated dosage exposure to ionizing 
radiation in service, that it was unlikely that the veteran's 
lung cancer can be attributed to exposure to ionizing 
radiation in service.  There is no medical evidence of record 
which shows a causal connection between the veteran's lung 
cancer, or any other disability, and his in-service exposure 
to ionizing radiation.  Based upon the foregoing, the Board 
finds, by a preponderance of the evidence, that neither the 
veteran's lung cancer, or heart disease, was caused by his 
exposure to ionizing radiation and, accordingly, the claim 
under 38 C.F.R. § 3.311 must be denied.

Nonetheless, as stated above, the appellant is entitled to 
service connection for the cause of the veteran's death if 
she can establish that a disability incurred or aggravated by 
service, as defined by the general laws and regulations 
governing VA compensation entitlement, either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  
See also Combee v. Brown, 34 F 3d. 1039 (Fed.Cir. 1994); 
38 U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 1991).

Certain diseases, including lung cancer and heart disease, 
have been designated as chronic and, absent affirmative 
evidence to the contrary, will be presumed service connected 
when manifested to a degree of 10 percent within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309 (1998).

In this case, there is no evidence that either the fatal lung 
cancer or the heart disease which contributed to death was 
present until many years after the veteran was separated from 
the service.  Because there is no probative evidence linking 
either of these disorders to service, either on a direct or a 
presumptive basis, the weight of the evidence preponderates 
against the claim, which is denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998).

In reaching this decision, the Board acknowledges that it is 
bound by the doctrine of the law of the case.  As indicated 
previously, in an order dated in August 1998, the Court 
vacated and remanded the Board's decision for consideration 
and discussion of its then recent holding in Hilkert v. West, 
11 Vet. App. 284 (1998)(Hilkert I).  In Hilkert I, a three 
judge panel held, by a 2 to 1 vote, that, pursuant to 
38 U.S.C.A. § 7104(d)(1), the Board was required to 
specifically reference the factors listed in 38 C.F.R. 
§ 3.311(e) in its written statement of the reasons and basis 
for its findings and conclusions in order to facilitate 
review by the Court.  Id. at 295.  Inasmuch as such findings 
and conclusions required expert medical opinion, the Court 
held that it was necessary for the Under Secretary for 
Benefits to specifically discuss the enumerated factors 
listed in 38 C.F.R. § 3.311(e) in it's opinion.  Id. at 295-
6.  This case was remanded to the Board by the Court on the 
sole basis that the Board's decision contained the same legal 
error as identified in Hilkert I.

However, in an en banc decision dated in February 1999, the 
Court withdrew its opinion in Hilkert I by holding that the 
Under Secretary for Benefits, and consequently the Board, was 
not required to discuss each of those factors listed in 
38 C.F.R. § 3.311(e), but rather was required to consult 
these factors as a point of reference in the arrival of it's 
opinion.  Hilkert v. West, 12 Vet.App. 145, 149-50 
(1999)(Hilkert II).  The Court further held that a discussion 
of all the factors under 38 C.F.R. § 3.311(e) was not 
required if the Under Secretary for Benefits recommended that 
there was "no reasonable probability that the veteran's 
disease resulted from radiation in service" as authorized 
under 38 C.F.R. § 3.311(c)(1)(ii).  Id. at 150.

Generally, where a case is addressed by an appellate court, 
remanded, and then returned for further appellate review, the 
"law of the case" doctrine operates to preclude 
reconsideration of identical issues.  See Johnson v. Brown, 7 
Vet.App. 25, 26 (1994), citing In re United States Steel 
Corporation, 479 F.2d 489, 493-94 (6th Cir. 1973).  The 
purpose of the doctrine is to foreclose relitigation of a 
question once considered and decided by a superior tribunal 
where the same case is once again before it upon a subsequent 
appeal.  Id.  However, the "law of the case" doctrine is 
not an "inexorable command" but, rather, contains a number 
of well- recognized reasons not to apply it.  Id. at 27.

To date, the Court has identified the following three 
exceptions to the "law of the case" doctrine which have 
been recognized by the Federal Circuit: (1) when the evidence 
at trial was substantially different from that in the former 
trial upon which the appellate court based its decision; (2) 
when the controlling authority has since made a contrary 
decision of law; and (3) when the appellate decision was 
clearly erroneous.  Chisem v. Gober, 10 Vet.App. 526, 528 
(1997), citing Kori Corp. v. Wilco Marsh Buggies and 
Draglines, Inc., 761 F.2d 649, 657 (Fed.Cir. 1985).

In Hilkert II, the Court withdrew the principles enunciated 
in Hilkert I, and further held that a discussion of all the 
factors under 38 C.F.R. § 3.311(e) was not required if the 
Under Secretary for Benefits recommended that there was "no 
reasonable probability that the veteran's disease resulted 
from radiation in service" as authorized under 38 C.F.R. 
§ 3.311(c)(1)(ii).  Similar to Hilkert II, the Director of 
Compensation and Pension has recommended that "there was no 
reasonable possibility that the veteran's [lung cancer] was 
the result of [exposure to ionizing radiation]."  On the 
facts of this case, the Board is of the opinion that the 
Court's holding in Hilkert II represents a clear, intervening 
change in controlling law which should be applied in the 
current appeal.  Accordingly, the Board reaffirms its 
previous denial of service connection for the cause of the 
veteran's death.  See Goble v. Brown, 9 Vet.App. 22, 24 
(1996)(in instances "where the change of controlling law is 
clear, the BVA should enter a disposition which is consistent 
with the current case law, rather than file a motion to 
recall or clarify the Court's previous mandate")(emphasis 
original).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

